DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/30/2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit…configured to determine…and transform…” in claims 1, 9, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see paragraph [0016].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. US 10,917,565 B1, hereafter Gilmore,  in view of Medioni et al. US 2013/0286012 A1, hereafter Medioni.

Regarding claim 1, Gilmore discloses an image capture device (image capture device) [title], comprising:
a stereo camera module (image sensor A 15A, image sensor B 15B) [FIG. 1], configured to acquire image information (image sensor A 15A may generate a first output signal conveying first visual information defining first visual content…image sensor B 15B may generate a second output signal conveying second visual information defining second visual content) [column 4, lines 23-28]; and 
a processing unit (processor 11) [FIG. 1], coupled to the stereo camera module, and configured to determine a re-projection mode according to an operation scenario (the switch component 106 may automatically switch the operation of the image capture device between different modes based on the detection of conditions for which operation under one of the modes is desirable…operate in the spherical capture mode, the non-spherical capture mode and/or other modes) [column 23, lines 21-40].
However, while Gilmore discloses switching between spherical and non-spherical capture based on detected operation conditions, Gilmore fails to explicitly disclose transform the image information to depth information corresponding to the re-projection mode according to the re-projection mode.
Medioni, in an analogous environment, discloses transform the image information to depth information corresponding to the re-projection mode according to the re-projection mode (a transformation between the local cartesian system and the local cylindrical coordinate system (i.e, local 2D depth map)) [0044].
Gilmore and Medioni are analogous because they are both related to stereo cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transformation of coordinate systems, as disclosed by Medioni, with the invention disclosed by Gilmore, the motivation being conversion between coordinate systems [0041].

Regarding claim 2, Gilmore and Medioni address all of the features with respect to claim 1 as outlined above.
Medioni further discloses the re-projection mode is a planar mode, a cylinder mode or a spherical mode, the planar mode corresponds to planar coordinate system, the cylinder mode corresponds to cylinder coordinate system, and the spherical mode corresponds to spherical coordinate system  (a transformation between the local cartesian system and the local cylindrical coordinate system (i.e, local 2D depth map)) [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transformation of coordinate systems, as disclosed by Medioni, with the invention disclosed by Gilmore, the motivation being conversion between coordinate systems [0041].

Regarding claim 3, Gilmore and Medioni address all of the features with respect to claim 2 as outlined above.
Gilmore further discloses the stereo camera module comprises: a first lens module, configured to acquire a first image; and a second lens module, configured to acquire a second image module (optical element A 14A, optical element B 14B) [FIG. 1].

Regarding claim 8, Gilmore and Medioni address all of the features with respect to claim 2 as outlined above.
Medioni further discloses the stereo camera module comprises: at least one light source, configured to generate an emitted light; and at least one lens module, each of the at least one lens module configured to acquire a first depth information of the emitted light reflected by at least one object (IR light source, an RGB camera and a depth camera) [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transformation of coordinate systems, as disclosed by Medioni, with the invention disclosed by Gilmore, the motivation being conversion between coordinate systems [0041].

Regarding claim 9, Gilmore discloses an image capture device, comprising:
a stereo camera module (image sensor A 15A, image sensor B 15B) [FIG. 1], configured to acquire stereo image information (image sensor A 15A may generate a first output signal conveying first visual information defining first visual content…image sensor B 15B may generate a second output signal conveying second visual information defining second visual content) [column 4, lines 23-28] corresponding to a first projection mode (non-spherical capture mode) [column 23, line3 21-40]; and 
a processing unit (processor 11) [FIG. 1], coupled to the stereo camera module, and configured to determine a re-projection mode according to an operation scenario (the switch component 106 may automatically switch the operation of the image capture device between different modes based on the detection of conditions for which operation under one of the modes is desirable…operate in the spherical capture mode, the non-spherical capture mode and/or other modes) [column 23, lines 21-40].
However, while Gilmore discloses switching between spherical and non-spherical capture based on detected operation conditions, Gilmore fails to explicitly disclose transform the image information to depth information corresponding to the re-projection mode according to the re-projection mode.
Medioni, in an analogous environment, discloses transform the image information to depth information corresponding to the re-projection mode according to the re-projection mode (a transformation between the local cartesian system and the local cylindrical coordinate system (i.e, local 2D depth map)) [0044].
Gilmore and Medioni are analogous because they are both related to stereo cameras. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transformation of coordinate systems, as disclosed by Medioni, with the invention disclosed by Gilmore, the motivation being conversion between coordinate systems [0041].

Regarding claim 10, Gilmore and Medioni address all of the features with respect to claim 9 as outlined above.
Medioni further discloses the re-projection mode is a planar mode, a cylinder mode or a spherical mode, the planar mode corresponds to planar coordinate system, the cylinder mode corresponds to cylinder coordinate system, and the spherical mode corresponds to spherical coordinate system  (a transformation between the local cartesian system and the local cylindrical coordinate system (i.e, local 2D depth map)) [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transformation of coordinate systems, as disclosed by Medioni, with the invention disclosed by Gilmore, the motivation being conversion between coordinate systems [0041].

Claims 15-17 and 22 are drawn to a method implemented by device claims 1-3 and 8, and are therefore rejected in the same manner as above.

Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore and Medioni further in view of Lee US 2018/0286067 A1, hereafter Lee.

Regarding claim 4, Gilmore and Medioni address all of the features with respect to claim 3 as outlined above.
However the combination fails to disclose based on the re-projection mode is the cylinder mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance and a focal length corresponding to a vertical viewing angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module.
Lee, in an analogous environment, discloses based on the re-projection mode is the cylinder mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance and a focal length corresponding to a vertical viewing angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module (focal length f, a distance Z between the point P and the baseline BL can be determined by equation (5)) [0034].
Gilmore, Medioni, and Lee are analogous because they are related to depth maps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 5, Gilmore and Medioni address all of the features with respect to claim 4 as outlined above.
Lee further discloses the depth information equals to f*b/d, f is the focal length corresponding to the vertical viewing angle, b is the lens distance and d is the disparity parameter (focal length f, a distance Z between the point P and the baseline BL can be determined by equation (5)) [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 6, Gilmore and Medioni address all of the features with respect to claim 3 as outlined above.
However, the combination fails to disclose based on the re-projection mode is the spherical mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance, a pixel to angle transfer function and an angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module, and the angle is an included angle between a vertical line between the target point and an observation line and a connection line between the target point and an observation point.
Lee, in an analogous environment, discloses based on the re-projection mode is the spherical mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance, a pixel to angle transfer function and an angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module, and the angle is an included angle between a vertical line between the target point and an observation line and a connection line between the target point and an observation point (substituting equation (4) into equation (5) yields equation (6)) [0034].
Gilmore, Medioni, and Lee are analogous because they are related to depth maps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 7, Gilmore and Medioni address all of the features with respect to claim 6 as outlined above.
Lee further discloses the depth information equals to b/(tan(e)-tan(e-p2a(d))), b is the lens distance, d is the disparity parameter, e is the angle, and p2aO is the pixel to angle transfer function (substituting equation (4) into equation (5) yields equation (6)) [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 11, Gilmore and Medioni address all of the features with respect to claim 10 as outlined above.
However the combination fails to disclose based on the re-projection mode is the cylinder mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance and a focal length corresponding to a vertical viewing angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module.
Lee, in an analogous environment, discloses based on the re-projection mode is the cylinder mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance and a focal length corresponding to a vertical viewing angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module (focal length f, a distance Z between the point P and the baseline BL can be determined by equation (5)) [0034].
Gilmore, Medioni, and Lee are analogous because they are related to depth maps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 12, Gilmore and Medioni address all of the features with respect to claim 11 as outlined above.
Lee further discloses the depth information equals to f*b/d, f is the focal length corresponding to the vertical viewing angle, b is the lens distance and d is the disparity parameter (focal length f, a distance Z between the point P and the baseline BL can be determined by equation (5)) [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 13, Gilmore and Medioni address all of the features with respect to claim 10 as outlined above.
However, the combination fails to disclose based on the re-projection mode is the spherical mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance, a pixel to angle transfer function and an angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module, and the angle is an included angle between a vertical line between the target point and an observation line and a connection line between the target point and an observation point.
Lee, in an analogous environment, discloses based on the re-projection mode is the spherical mode, the processing unit calculates the depth information corresponding to a target point according to a disparity parameter corresponding to the target point, a lens distance, a pixel to angle transfer function and an angle, the disparity parameter is calculated by the processing unit according to the difference of one or more characteristics between a first point of the first image corresponding to the target point and a second point of the second image corresponding to the target point, the lens distance is a distance between a first optical center of the first lens module and a second optical center of the second lens module, and the angle is an included angle between a vertical line between the target point and an observation line and a connection line between the target point and an observation point (substituting equation (4) into equation (5) yields equation (6)) [0034].
Gilmore, Medioni, and Lee are analogous because they are related to depth maps. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Regarding claim 14, Gilmore and Medioni address all of the features with respect to claim 13 as outlined above.
Lee further discloses the depth information equals to b/(tan(e)-tan(e-p2a(d))), b is the lens distance, d is the disparity parameter, e is the angle, and p2aO is the pixel to angle transfer function (substituting equation (4) into equation (5) yields equation (6)) [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth calculation, as disclosed by Lee, with the invention disclosed by Gilmore, the motivation being reduction of cost [0003].

Claims 18-21 are drawn to a method implemented by device claims 4-7, and are therefore rejected in the same manner as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485